DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-26) in the reply filed on 05/03/2021 is acknowledged.

Claims 27-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Each of Figures 3, 4, and 5 include reference character 118 which is not mentioned in the description. The Examiner notes that the character 118 appears to correspond the bottom of rug 104 which is instead designated with reference character 113 (see for example Figure 2). 
 Figure 13 includes reference characters 1302a & 1302b which are not mentioned in the description. The Examiner notes that the characters 1302a/b appear to correspond to sticky gel pads which are instead designated with reference characters 1102a/b (see for example Figure 11). 
Figure 18 includes the reference character 1810 which is not mentioned in the description. 


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Figure 17 does not include the reference sign 1700 which is mentioned in the description (see at Page 20, line 22). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure. 

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the word count (229 words) is significantly outside of the required range. Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The specification recites “a particular system 16” at Pg. 19, line 11. It is the Examiner’s position that it should instead read “a particular system 1600”.
The specification recites “the sticky gel pad 614” at Pg. 20, line 5. It is the Examiner’s position that it should instead read “the sticky gel pad 1614”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, the instant claim recites the limitation “the adhesive polyurethane gel gripper”. There is insufficient antecedent basis for this limitation in the claim. Claim 18 depends from Claim 15, which in turn depends from Claim 9. Neither Claim 9 nor Claim 15 include an adhesive polyurethane gel gripper. 
For purposes of examination herein, Claim 18 will be assumed to be dependent from Claim 16 which is substantially identical to Claim 15 but includes a recitation of an adhesive polyurethane gel gripper. The Examiner notes that under this interpretation, Claim 18 is identical to Claim 19. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SlipToGrip (Hook and Loop Large Size Rug Gripper - Offer for Sale at Amazon.com).
Regarding Claim 1, SlipToGrip teaches a system for a floor comprising a rug, loops connected to the rug, and hooks connected to the floor (see Product Image and “How to Install” under product details on Page 1). 

Claims 9-10 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marzouk et al. (WO 2021/055650 A1).
Regarding Claim 9, Marzouk teaches a system for a floor comprising a cover 100 including a releasable fastener 222 on the underside of the cover which may be in the form of the hooks or the loops (see [0009]). Marzouk also teaches said system further comprising a mat 300 having a releasable fastener 312 on the top mat surface that is a counterpart to the releasable fastener 222 on the bottom surface of the cover such that the cover and mat may be releasably attached to each other (see Fig. 3 & [0010]). The mat 300 also has a non-slip material on the bottom surface (see Fig. 4 & [0011]). Accordingly, the mat of Marzouk is regarded by the Examiner to correspond to the pad having a top of a high-friction surface and a bottom of a slip-resistant surface and the cover of Marzouk is regarded by the Examiner to 

Regarding Claim 10, Marzouk teaches the system according to Claim 9 above wherein the rug may be desirably separated from friction engagement with the pad (see [0010]). 

Regarding Claim 20, Marzouk teaches a system for a floor comprising a cover 100 including a releasable fastener 222 on the underside of the cover which may be in the form of the hooks or the loops (see [0009]). Marzouk also teaches said system further comprising a mat 300 having a releasable fastener 312 on the top mat surface that is a counterpart to the releasable fastener 222 on the bottom surface of the cover such that the cover and mat may be releasably attached to each other (see Fig. 3 & [0010]). The mat 300 also has a non-slip material on the bottom surface (see Fig. 4 & [0011]). Accordingly, the mat of Marzouk is regarded by the Examiner to correspond to the pad having a high-friction surface connected to the pad and a slip-resistant surface connected to the pad and the cover of Marzouk is regarded by the Examiner to correspond to the rug engageable with the high-friction surface as required by the instant claim. 

Regarding Claim 21, Marzouk teaches the system according to Claim 20 above wherein the rug is retained to the pad until removal is desired (see [0010]). 





Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Marzouk et al. (WO 2021/055650 A1) in view of SlipToGrip (Hook and Loop Large Size Rug Gripper - Offer for Sale at Amazon.com).
Regarding Claim 1, Marzouk teaches a system for a floor comprising a cover 100 (corresponding to the rug of the instant claim) and a weighted material 232 attached at the periphery of the bottom side of the cover that prevents the edges of the cover from curling up when it is resting on the floor (see Fig. 2 & [0009]) which is beneficial from a safety perspective 
In the analogous art of apparatus to prevent curling of rug corners, SlipToGrip teaches an apparatus containing hooks and loops wherein a loop portion is attached to the back of the rug and a hook portion is attached to the floor (see Product Image and “How to Install” under product details on Page 1). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the rug system of Marzouk by substituting the weighted material at the periphery, such as at the corners, of the underside of the cover for the apparatus taught by SlipToGrip comprising a loop portion of a fastener at the underside of the cover and a corresponding hook portion on the floor. Such a modification would have been the simple substitution of one known apparatus for preventing rug curling for another which is within the ambit of one of ordinary skill in the art. One would have performed said substitution with a reasonable expectation of success in practicing the invention of the prior art. See MPEP § 2143(B). 

Regarding Claim 6, Marzouk in view of SlipToGrip teaches the system according to Claim 1 above. Marzouk also teaches a system further comprising a mat 300 having a releasable fastener 312 on the top mat surface that is a counterpart to the releasable fastener 222 on the bottom surface of the cover such that the cover and mat may be releasably attached to each other (see Fig. 3 & [0010]). The mat 300 also has a non-slip material on the bottom surface (see Fig. 4 & [0011]). Accordingly, the mat of Marzouk is regarded by the Examiner to correspond to the pad having a top of a high-friction surface and a bottom of a slip-resistant . 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over SlipToGrip (Hook and Loop Large Size Rug Gripper - Offer for Sale at Amazon.com) as applied to Claim 1 above, and further in view of Johnston (US 2016/0302500 A1).
Regarding Claim 2, SlipToGrip teaches the systems according to Claim 1 above but does not teach a system wherein sticky gel embeds the hooks. 
Johnston teaches that means of reversibly attaching two components include friction gel and Velcro™, among others, or any combination thereof. Johnston is considered analogous art since the reference is reasonably pertinent to the problem faced by the inventor – reversibly attaching two components. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the hook and loop attachment mechanism of SlipToGrip by further including a friction gel (corresponding to the sticky gel of the instant claims) in the hook and loop fastener since Johnston teaches that such a combination is suitable for reversibly attaching two components. One of ordinary skill in the art would have reasonably expected success in practicing the invention of the prior art given such a modification. 
Regarding the location of the gel in the hook and loop fastener, it would have been obvious to one of ordinary skill in the art to include the gel at least on the hook side of the hook and loop fastener. Such a selection would have been a choice from a finite number of identified, predictable solutions of an orientation for the sticky gel in the Velcro/sticky gel combination fastener which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E). The above modifications would yield a system wherein sticky gel embeds the hooks as required by the instant claims. 

Regarding Claims 3-4, SlipToGrip in view of Johnston teaches the system according to Claim 2 above wherein the loops are connected to an underside of the rug at the corners and wherein the hooks are connected to the floor in correspondence with said loops connected to an underside of the rug at the corners. 

Regarding Claims 5, SlipToGrip in view of Johnston teaches the systems according to Claim 2. Concerning the claimed property wherein the sticky gel forms a gasket for water barrier, although the prior art does not explicitly disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. 

Claims 2-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Marzouk et al. (WO 2021/055650 A1) in view of SlipToGrip (Hook and Loop Large Size Rug Gripper - Offer for Sale at Amazon.com) as applied to Claims 1 and 6 above, and further in view of Johnston (US 2016/0302500 A1).
Regarding Claims 2 and 7, Marzouk in view of SlipToGrip teaches the systems according to Claims 1 and 6 above but the prior art combination does not teach a system wherein sticky gel embeds the hooks. 
Johnston teaches that means of reversibly attaching two components include friction gel and Velcro™, among others, or any combination thereof. Johnston is considered analogous art since the reference is reasonably pertinent to the problem faced by the inventor – reversibly attaching two components. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the hook and loop attachment mechanism of Marzouk in view of SlipToGrip (according to Claims 1 and 6 above) by further including a friction gel (corresponding to the sticky gel of the instant claims) in the hook and loop 
Regarding the location of the gel in the hook and loop fastener, it would have been obvious to one of ordinary skill in the art to include the gel at least on the hook side of the hook and loop fastener. Such a selection would have been a choice from a finite number of identified, predictable solutions of an orientation for the sticky gel in the Velcro/sticky gel combination fastener which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E). The above modifications would yield a system wherein sticky gel embeds the hooks as required by the instant claims. 

Regarding Claims 3-4, Marzouk in view of SlipToGrip and Johnston teaches the system according to Claim 2 above wherein the loops are connected to an underside of the rug at the corners and wherein the hooks are connected to the floor in correspondence with said loops connected to an underside of the rug at the corners. 

Regarding Claims 5 and 8, Marzouk in view of SlipToGrip and Johnston teaches the systems according to Claims 2 and 7 above. Concerning the claimed property wherein the sticky gel forms a gasket for water barrier, although the prior art does not explicitly disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. 

Claims 11-12, 15-16, 22-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Marzouk et al. (WO 2021/055650 A1) as applied to Claims 9 and 20 above, and further in view of Wendling (US 2018/0049574 A1).
Regarding Claims 11 and 22, Marzouk teaches the systems according to Claim 9 and 20 above. Marzouk also teaches that the cover of the system comprises a weighted material 232 attached at the periphery of the bottom side of the cover that prevents the edges of the cover from curling up when it is resting on the floor (see Fig. 2 & [0009]) which is beneficial from a safety perspective (see [0015]). Marzouk does not teach a system further comprising a segment of an adhesive polyurethane gel gripper connected to an underlying surface on which the rug sits when the rug is engaged atop the pad. 
In the analogous art of apparatus to prevent curling of rug corners, Wendling teaches an apparatus (see Fig. 6) comprising strips 82 of polyurethane sticky gel (see [0032]). In use, this apparatus is attached to the underside corners of a rug such that the sticky gel adheres to the floor and prevents the rug from slipping (see [0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the rug system of Marzouk (according to Claims 9 and 20) by substituting the weighted material at the corners of the underside of the cover for the apparatus taught by Wendling. Such a modification would have been the simple substitution of one known apparatus for preventing rug curling for another which is within the ambit of one of ordinary skill in the art. One would have performed said substitution with a reasonable expectation of success in practicing the invention of the prior art. See MPEP § 2143(B). 
The above modification would yield a system wherein a segment of an adhesive polyurethane gel gripper (the polyurethane sticky gel) is connected to an underlying surface on which the rug sits (the floor) when the rug is engaged atop the pad as required by the instant claims. 

Regarding Claim 12, Marzouk in view of Wendling teaches the system according to Claim 11 above but said system does not include loop segments of a hook and loop type fastener connected to the rug and a hook segment of a hook and loop type fastener connected 
Concerning the orientation of the hook and loop portions of the fastener, Wendling teaches that said orientation does not matter (see [0028]). Therefore, it also would have been obvious to one of ordinary skill in the art to perform the above modification, selecting the loop portion to be attached underneath the rug and the hook portion to be attached to the floor. Such a determination would have been a choice from a finite number of identified, predictable solutions for the orientation of the fastener which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E).   

Regarding Claim 15, Marzouk teaches the system according to Claim 9 above. Marzouk also teaches that the cover of the system comprises a weighted material 232 attached at the periphery of the bottom side of the cover that prevents the edges of the cover from curling up when it is resting on the floor (see Fig. 2 & [0009]) which is beneficial from a safety 
In the analogous art of apparatus to prevent curling of rug corners, Wendling teaches an apparatus (see Figs. 4&5) including one half 64 of a loop and pile fastener 66 (see [0026]) wherein said apparatus is attached to the underside of the rug (see [0029]). The complementary half 68 of the fastener 66 is attached to the floor surface so that the fasteners halves are aligned with each other (see [0027]) which allows the corner of the rug to be maintained in a desired position (see [0030]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the rug system of Marzouk by substituting the weighted material at the corners of the underside of the cover for the apparatus taught by Wendling such that the underside of the rug includes one half of a loop and pile type fastener (aka a hook and loop type fastener) and the floor contains the complementary half.  Such a modification would have been the simple substitution of one known apparatus for preventing rug curling for another which is within the ambit of one of ordinary skill in the art. One would have performed said substitution with a reasonable expectation of success in practicing the invention of the prior art. See MPEP § 2143(B). 
Concerning the orientation of the hook and loop portions of the fastener, Wendling teaches that said orientation does not matter (see [0028]). Therefore, it also would have been obvious to one of ordinary skill in the art to perform the above modification, selecting the loop portion to be attached underneath the rug and the hook portion to be attached to the floor. Such a determination would have been a choice from a finite number of identified, predictable solutions for the orientation of the fastener which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E).   

Regarding Claim 16, Marzouk teaches the systems according to Claim 9 above. Marzouk also teaches that the cover of the system comprises a weighted material 232 attached 
In the analogous art of apparatus to prevent curling of rug corners, Wendling teaches an apparatus (see Fig. 6) comprising strips 82 of polyurethane sticky gel (see [0032]). In use, this apparatus is attached to the underside corners of a rug such that the sticky gel adheres to the floor and prevents the rug from slipping (see [0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the rug system of Marzouk (according to Claims 9 and 20) by substituting the weighted material at the corners of the underside of the cover for the apparatus taught by Wendling. Such a modification would have been the simple substitution of one known apparatus for preventing rug curling for another which is within the ambit of one of ordinary skill in the art. One would have performed said substitution with a reasonable expectation of success in practicing the invention of the prior art. See MPEP § 2143(B). The above modification would yield a system wherein a segment of an adhesive polyurethane gel gripper is connected to the rug wen the rug is engaged atop the pad as required by the instant claim. 
In an alternative embodiment of the apparatus for preventing rug curling, Wendling teaches an apparatus (see Figs. 4&5) including one half 64 of a loop and pile fastener 66 (see [0026]) wherein said apparatus is attached to the underside of the rug (see [0029]). The complementary half 68 of the fastener 66 is attached to the floor surface so that the fasteners halves are aligned with each other (see [0027]) which allows the corner of the rug to be maintained in a desired position (see [0030]). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the system of above such that the corner curling apparatus includes one half of a loop and pile type fastener (aka a hook and loop type fastener) 
Concerning the orientation of the hook and loop portions of the fastener, Wendling teaches that said orientation does not matter (see [0028]). Therefore, it also would have been obvious to one of ordinary skill in the art to perform the above modification, selecting the loop portion to be attached underneath the rug and the hook portion to be attached to the floor. Such a determination would have been a choice from a finite number of identified, predictable solutions for the orientation of the fastener which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E).   

Regarding Claim 23, Marzouk teaches the system according to Claim 20 above. Marzouk also teaches that the cover of the system comprises a weighted material 232 attached at the periphery of the bottom side of the cover that prevents the edges of the cover from curling up when it is resting on the floor (see Fig. 2 & [0009]) which is beneficial from a safety perspective (see [0015]). Marzouk does not teach a system further comprising a hook and loop fastener connected the rug to a surface underlying the pad. 
In the analogous art of apparatus to prevent curling of rug corners, Wendling teaches an apparatus (see Figs. 4&5) including one half 64 of a loop and pile fastener 66 (see [0026]) wherein said apparatus is attached to the underside of the rug (see [0029]). The complementary half 68 of the fastener 66 is attached to the floor surface so that the fasteners halves are aligned with each other (see [0027]) which allows the corner of the rug to be maintained in a desired position (see [0030]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the rug system of Marzouk by 

Regarding Claim 25, Marzouk in view of Wendling teaches the system according to Claim 22 above. Concerning the claimed property wherein the sticky gel forms a gasket for water barrier, although the prior art does not explicitly disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. 

Regarding Claim 26, Marzouk in view of Wendling teaches the system according to Claim 22 above wherein the rug is launderable (see [0003]-[0005] & [0017]). The prior art combination appears silent with respect to the property wherein cleaning revives the adhesiveness of the polyurethane gel gripper. However, the claimed property is deemed to flow naturally from the teachings of the prior art since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on Applicant to prove otherwise. 

Claims 13-14, 17-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Marzouk et al. (WO 2021/055650 A1) in view of Wendling (US 2018/0049574 A1) as applied to Claims 12 and 22 above, and further in view of Johnston (US 2016/0302500 A1).
Regarding Claim 13, Marzouk in view of Wendling teaches the system according to Claim 12 above but the combination does not teach a system wherein adhesive polyurethane gel gripper embeds the hooks. 
Johnston teaches that means of reversibly attaching two components include friction gel and Velcro™, among other, or any combination thereof. Johnston is considered analogous art since the reference is reasonably pertinent to the problem faced by the inventor – reversibly attaching two components. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the hook and loop attachment mechanism of Marzouk in view of Wendling above by further including a friction gel in the hook and loop fastener since Johnston teaches that such a combination is suitable for reversibly attaching two components. One of ordinary skill in the art would have reasonably expected success in practicing the invention of the prior art given such a modification. 
Regarding the location of the gel in the hook and loop fastener, it would have been obvious to one of ordinary skill in the art to include the gel at least on the hook side of the hook and loop fastener. Such a selection would have been a choice from a finite number of identified, predictable solutions of an orientation for the sticky gel in the Velcro/sticky gel combination fastener which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E). Finally, regarding the specific chemical composition of the gel, Johnston appears silent. However, it would have been obvious to one of ordinary skill in the art to apply the same polyurethane sticky gel used by Wendling as the gel embedding the hooks. The ordinarily skilled artisan would recognize the benefits in such as selection in terms of ease of production since fewer materials required correlates to ease of procurement, storage, etc.
The above modifications would yield a system wherein adhesive polyurethane gel gripper embeds the hooks of the hook and loop fastener (and therefore connects the rug to a surface underlying the pad) as required by the instant claim. 

Regarding Claims 14, Marzouk in view of Wendling and Johnston teaches the system according to Claim 13 above (which is a system according to Claim 9) comprising a plurality of polyurethane gel grippers connected to an underlying surface (those embedded in the hooks attached to the floor) which necessarily contact the underside of the rug (via the loops of the fasteners) when the rug is engaged atop the pad. 

Regarding Claim 17, Marzouk in view of Wendling and Johnston teaches the system according to Claim 14 above wherein the hooks of the fastener are embedded in the adhesive polyurethane gel gripper. 

Regarding Claims 18-19, Marzouk in view of Wendling teaches the system according to Claim 16 above (see note in 35 U.S.C. § 112(b) section regarding the interpretation of Claim 18) but the combination does not teach a system wherein adhesive polyurethane gel gripper shields the hooks of the fastener. 
Johnston teaches that means of reversibly attaching two components include friction gel and Velcro™, among other, or any combination thereof. Johnston is considered analogous art since the reference is reasonably pertinent to the problem faced by the inventor – reversibly attaching two components. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the hook and loop attachment mechanism of Marzouk in view of Wendling above by further including a friction gel in the hook and loop fastener since Johnston teaches that such a combination is suitable for reversibly attaching two components. One of ordinary skill in the art would have reasonably expected success in practicing the invention of the prior art given such a modification. 
Regarding the location of the gel in the hook and loop fastener, it would have been obvious to one of ordinary skill in the art to include the gel at least on the hook side of the hook and loop fastener. Such a selection would have been a choice from a finite number of identified, predictable solutions of an orientation for the sticky gel in the Velcro/sticky gel combination 
The above modifications would yield a system wherein adhesive polyurethane gel gripper shields the hooks of the hook and loop fastener as required by the instant claim. 

Regarding Claim 24, Marzouk in view of Wendling teaches the system according to Claim 22 above but the combination does not teach a system comprising a hook and loop fastener connecting the rug to the surface underlying the pad nor does it teach a system wherein adhesive polyurethane gel gripper embeds the hooks. However, in an alternative embodiment of the apparatus for preventing rug curling, Wendling teaches an apparatus (see Figs. 4&5) including one half 64 of a loop and pile fastener 66 (see [0026]) wherein said apparatus is attached to the underside of the rug (see [0029]). The complementary half 68 of the fastener 66 is attached to the floor surface so that the fasteners halves are aligned with each other (see [0027]) which allows the corner of the rug to be maintained in a desired position (see [0030]). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the system of Marzouk in view of Wendling above such that the corner curling apparatus includes one half of a loop and pile type fastener (aka a hook and loop type fastener) and the floor contains the complementary half. One of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after being combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A).   

Regarding the location of the gel in the hook and loop fastener, it would have been obvious to one of ordinary skill in the art to include the gel at least on the hook side of the hook and loop fastener. Such a selection would have been a choice from a finite number of identified, predictable solutions of an orientation for the sticky gel in the Velcro/sticky gel combination fastener which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E). Finally, regarding the specific chemical composition of the gel, Johnston appears silent. However, it would have been obvious to one of ordinary skill in the art to apply the same polyurethane sticky gel used by Wendling as the gel embedding the hooks. The ordinarily skilled artisan would recognize the benefits in such as selection in terms of ease of production since fewer materials required correlates to ease of procurement, storage, etc.
The above modifications would yield a system wherein adhesive polyurethane gel gripper embeds the hooks of the hook and loop fastener (and therefore connects the rug to a surface underlying the pad) as required by the instant claim. 



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peterson (US 2004/0121117 A1) teaches a detachable cushioned carpet section including a pad and a carpet (see Abstract). 
Bell et al. (US 2011/0195219 A1) teaches a rug configured from a cover attached to an underlying, non-slip, non-absorbent mat by an interlocking mechanical connection. The cover may be separated from the may such that the individual portions may be washed and/or so that the cover may be replaced with covers of different designs or textures (see Abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789